         Case 1:19-cv-00612-WES-PAS Document 30-3 Filed 03/08/21 Page 1 of 7 PageID #: 213

                                                                      Rhode Island State Police
                                                                                  General Order – 57I

                               Section Law Enforcement Operations – Field Operations
                               Article 57 – Weapons
                                 Title Use of Conducted Electrical Weapons (CEW), TASERs
                  Special Instructions




         I. PURPOSE

            This policy establishes guidelines for authorized Division Members regarding the use
 1.3.4
            (display/deployment) of the X-26 Advanced TASER Conducted Electrical Weapon (CEW),
            hereinafter referred to as the TASER.

         II. DEFINITIONS

         A. TASER - a hand held, energy conducting weapon that fires probes into a subject from a
            compressed air cartridge. These probes are connected to the TASER by insulated wires and
1.3.9a      are used to send out high voltage electrical pulses of short duration. The electrical pulses
            affect the sensory and motor functions of the central nervous system, interrupting voluntary
            control of the skeletal muscles and causing immediate, involuntary muscle contractions. The
            TASER can be utilized with an air cartridge (with the intended effect of neuromuscular
            incapacitation) or without a cartridge in drive stun mode.

         B. AIR CARTRIDGE - A detachable unit that is affixed to the muzzle end of a TASER that
            contains barbed probes attached to lengths of insulated wire, a compressed air (nitrogen)
            charge used to launch the probes towards a target, and 20-30 Anti-Felon Identification
            Devices (AFIDs).

         C. AFID - Anti-Felon Identification Device - confetti-sized tags that are printed with the serial
            number of the cartridge from which they are launched. AFIDs are ejected from the Air
            Cartridge when the TASER is fired and scatter over the firing area.

         D. POWER PERFORMANCE MAGAZINE (PPM) – the battery pack that powers the TASER,
            which contains multiple lithium power cells and also includes a microchip that contains
            firmware updates. The PPM is inserted into the grip of the TASER, similar to a magazine in a
            semi-automatic pistol.

         E. NEUROMUSCULAR INCAPACITATION (NMI) - involuntary contractions of the skeletal
            muscles of the body that cause incapacitation in a person / animal when subjected to
            electrical pulses (obtained using air cartridges only). The introduction of NMI to a subject
            will most often result in loss of bodily control and falling to the ground.



                                                     Exhibit "B"
                                                                                                  Rev. 06/09/17
       Case 1:19-cv-00612-WES-PAS Document 30-3 Filed 03/08/21 Page 2 of 7 PageID #: 214
GO – 57I
Page 2 of 7

       F. DRIVE STUN - the method by which the TASER is activated against the body of a subject,
          with or without the air cartridge installed, to affect surface tissues with electrical pulses in the
          direct vicinity of contact.
       G. PASSIVE RESISTANCE - “passive subjects” include those persons who question a trooper’s
          commands in a non-violent and non-threatening manner and persons who are non-violently
          participating in public protest.

       H. USE OF FORCE OPTIONS consists of force options through which a Division member can
          affect an arrest. These force options begin with verbal communication and culminate with the
          use of lethal force. The Division member's own assessment of a particular situation, based on
          the totality of the circumstances, shall determine which reasonable force option he or she
          utilizes.

III.      POLICY

       A. As required by the Division's Use of Force Policy, the lowest level of force necessary to
          perform lawful duties will be employed. Each individual deployment of the TASER must
          be an objectively reasonable use of force.

       B. The TASER should be used only against subjects who are exhibiting active aggression or
          who are actively resisting in a manner that, in the trooper’s judgment, is likely to result in
          injuries to themselves or others.

       C. The TASER should not be used against a passive suspect.

       D. Fleeing should not be the sole justification for using a TASER against a subject. Troopers
          should consider the severity of the offense, the subject’s threat level to others and the risk of
          serious injury to the subject before deciding to use the TASER on a fleeing subject.

       E. The drive stun mode should be used only to; supplement the probe mode to complete the
          incapacitation circuit; as a countermeasure to gain separation between troopers and the
          subject so that troopers can consider another force option; as a pain compliance method to
          overcome active resistance to comply with lawful commands when the totality of the
          circumstances indicate that other available options would reasonably appear ineffective,
          impractical or would present a greater danger to the officer, the subject or others.


       F. Deployment of the TASER is to be considered the same force option as the Division CAS
          expandable baton, wooden riot baton, and/or less-than-lethal munitions. The TASER is not a
          substitute for lethal force. There are four separate TASER modes of employment (two display
          modes and two deployment modes):

                 1.      Display: A non-contact demonstration of the TASER. The TASER is un-
                         holstered and directed at the targeted subject with the laser sight display
                         activated. When feasible, verbal commands will accompany the display, with
Rev. 06/09/17
Case 1:19-cv-00612-WES-PAS Document 30-3 Filed 03/08/21 Page 3 of 7 PageID #: 215
                                                                                              GO-57I
                                                                                           Page 3 of 7

              the purpose of convincing the subject to comply before moving to drive stun or
              air cartridge/probe employment.

        2.    Spark Display: A non-contact demonstration of the TASER's capability to
              discharge electricity. The air cartridge will be removed from the TASER. The
              TASER will be un-holstered and pointed in a safe direction away from any
              unintended targets, including the subject, in the event that the trooper
              inadvertently failed to remove the air cartridge. The trigger will be pulled to
              display a spark from the exposed electrodes for an interval of up to 5 seconds.
              The purpose of this display is to persuade the subject to comply with commands
              before moving to drive stun or air cartridge/probe employment.

        3.    Drive Stun (Deployment): At the discretion of the TASER operator, the air
              cartridge may be removed, or remain affixed.

              a. Cartridge removed: The air cartridge will be removed from the TASER. The
                 TASER muzzle will then be pressed firmly into an area of large muscle mass.
                 Avoid targeting the head, throat, breast, chest or area of the heart, genitals,
                 or known pre-existing injury areas. The safety will be taken off and trigger
                 will be pulled (duration at the discretion of the TASER operator) to deliver
                 electrical pulses. Note: ensure the air cartridge is held at least six inches
                 away from the head of the TASER when pulses are delivered. Failure to do
                 this may result in a deployment of the probes from the cartridge due to static
                 charge. The safety will be engaged (ending the pulses) at the earliest sign of
                 subject compliance. Voice commands will continue to be given while the
                 drive stun is delivered. If three five-second cycles, or a total of 15 seconds of
                 drive stun are unsuccessful in obtaining the desired compliance, disengage
                 and gain separation from the subject. Re-attach the air cartridge to the
                 muzzle of the TASER and reevaluate the situation.

              b. Cartridge affixed: Without removing the air cartridge, the TASER muzzle
                 will be pressed firmly into an area of large muscle mass. Avoid targeting the
                 head, throat, breast, chest or area of the heart, genitals, or known pre-
                 existing injury areas. The safety will be taken off and trigger will be pulled
                 (duration at the discretion of the TASER operator) to deliver electrical pulses.
                 The safety will be engaged (ending the pulses) at the earliest sign of subject
                 compliance. Voice commands will continue to be given while the drive stun
                 is delivered. Note: the probes may deploy into the subject if the air
                 cartridge is left in place for the drive stun. If this occurs, a three-point follow
                 up (two probes in the subject and the head of the TASER placed on another
                 part of the body) will provide maximum effectiveness in gaining compliance.

        4.    Air Cartridge Deployment: Utilizing the laser sight, aim TASER below the
              subject's head, neck and chest area (below rib cage) and away from genitals if

                                                                                          Rev. 06/09/17
      Case 1:19-cv-00612-WES-PAS Document 30-3 Filed 03/08/21 Page 4 of 7 PageID #: 216
GO – 57I
Page 4 of 7

                      possible. Engagement range is zero (contact shot) to 25 feet. Continue to issue
                      voice commands while the subject is under the effect of NMI. Assisting
                      Troopers may engage in handcuffing techniques while the subject is under the
                      effects of NMI but should avoid touching wires. (Note: NMI will likely cause a
                      subject to fall to the ground. If possible, have assisting Troopers step forward
                      and guide the subject's fall, particularly to prevent a subject's head from striking
                      a hard surface.) Additional cycles of electrical pulses may be required to gain
                      compliance / control of a subject. The safety will be engaged (ending the
                      pulses) as soon as the subject is handcuffed / restrained. Troopers should note
                      that a subject under the effects of NMI may not be able to respond to commands
                      during or immediately following exposure. Note: full NMI will not be achieved
                      on a contact shot (2-3 inch spread). In the case of a small spread (probes strike
                      less than 12 inches apart), or one probe misses, the TASER operator should,
                      threat dependent, move in to perform a drive stun follow-up by pressing the
                      head of the TASER against the subject’s body at least 12 inches away from the
                      embedded probe(s). If not safe to close distance on the subject, reload and
                      reengage with a second cartridge.

          G.    In less-lethal force situations, when possible, Division members should not use the
                TASER on the following subjects:

                      1.     Women who are known to be pregnant.

                      2.     Small children (under 80 pounds).

                      3.     A person who is in a position or location where a risk of falling may lead
                             to serious injury or death.

          H.    TASER will not be employed if:

                      1.     Near flammable gas or liquids.

                      2.     Arriving to assist other law enforcement agencies and the subject has
                             already been sprayed with Oleoresin Capsicum (OC). The carrier in
                             some OC sprays is flammable.

          I.    TASER employment in tactical operations will be determined by the Tactical Team
                commander or ranking Division supervisor. Situations involving barricaded or
                suicidal individuals will include backup by lethal force options. The decision to use
                the TASER for the sake of the subject should never be done at the risk of a Division
                member's safety.




Rev. 06/09/17
           Case 1:19-cv-00612-WES-PAS Document 30-3 Filed 03/08/21 Page 5 of 7 PageID #: 217
                                                                                                     GO-57I
                                                                                                  Page 5 of 7

             J.    A Division member who uses the TASER will first announce his/her intention to other
                   members present to prevent the chance of a sympathetic discharge of lethal force by
                   other Troopers.
1.3.5

             K.    After the TASER is employed, the suspect will be handcuffed, and a search of that
                   person conducted for weapons. If the subject was engaged with air cartridge/probes
                   and the skin penetrated, arresting Troopers will take necessary precautions to avoid
                   contamination by potentially infectious bodily fluids. If probes are fully embedded in
                   tissue, the subject will be taken to the Emergency Room at the nearest hospital facility
1.3.10
1.3.11a,           for probe removal and evaluation. If the location of probes prohibits the subject from
b                  being transported without causing further injury, then EMS personnel may be called to
                   remove the probes or, as a last resort, the Division member may do so wearing
                   protective gloves. Probes will be pulled straight out to avoid causing further tissue
                   damage from the barbed tips. Probes will be broken free of wires and placed in
                   biohazard containers for proper disposal. Drive stuns may produce small non-
                   permanent welts on the skin and a supervisor will determine if a medical evaluation
                   will be required.


             L.    Upon use of a TASER, a Response to Resistance/Non-Compliance report will be
                   completed and forwarded to the Captain - Professional Standards Unit. If an air
                   cartridge was utilized, the TASER operator will collect 2-3 AFID tags, which are
                   expelled onto the ground when the TASER is discharged. These AFIDs will be secured
                   in an envelope (i.e. –RITT envelope) after which a property number will be taken, and
                   they will be attached to the report. In a situation where the AFIDs could not be
                   retrieved due to environmental conditions (rain, wind, snow), the black plastic
                   expended cartridge will be saved and attached to the case in place of the AFIDs. The
                   sworn member shall articulate in their narrative that either the AFIDs or cartridge was
                   saved and attached to the paperwork. The sworn member who fired the cartridge will
                   forward, electronically, the arrest number and serial number of the cartridge(s) to the
                   Division Range Officer, after which replacement cartridge(s) will be issued.
                   Additionally, if deemed necessary by the Captain, a data port download will be
                   completed by qualified personnel.


  IV.        PRECAUTIONS

             A.    Air cartridges can be activated by a static electrical charge; therefore, Division
                   members will exercise caution in carrying spare cartridges on their person. Unless
                   imminent use of the TASER is anticipated, it is recommended that spare cartridges be
                   carried with the hard plastic safety cover installed.




                                                                                                  Rev. 06/09/17
        Case 1:19-cv-00612-WES-PAS Document 30-3 Filed 03/08/21 Page 6 of 7 PageID #: 218
  GO – 57I
  Page 6 of 7

            B.    Authorized personnel who take their assigned TASER home shall insure that non-
                  authorized personnel do not have access to it. Although not a lethal weapon, serious
                  injuries can be caused by the barbed probes striking vulnerable areas such as the eyes.

            C.    If a TASER cartridge is deployed accidentally, the sworn member will notify their
                  Supervisor and submit an interdepartmental communication electronically to the
                  Division Range Officer, detailing the circumstances of the discharge and the cartridge
                  serial number. The Range Officer will subsequently issue a replacement cartridge.


  V.        TRAINING

            Documented training and certification by a certified instructor is required for all sworn
            personnel who shall complete the Division training course before carrying or employing the
            TASER.

            A.    Initial qualification shall consist of two parts: a written test with a minimum passing
                  score of 80%, and a practical application phase involving the successful deployment of
                  air cartridges against two separate targets within an allotted time (pass/fail).
                  Refresher training is required annually to maintain certification and will consist of the
1.3.6
                  practical application phase only. Should a member not meet the training requirements,
                  he/she will be prohibited from carrying the TASER until he/she successfully
                  completes a remedial training course. The Division Range Officer shall maintain a
                  roster of Division personnel who have successfully completed training and are
                  authorized to carry the TASER.

            B.    TASER Remedial Training:

                  1.    Should a member received a score lower than 80% on the written examination,
                        he/she will receive one-on-one remedial instruction by a certified instructor in
                        the area of deficiency and the exam will be re-administered.

                  2.    Should a member fail to pass the required practical phase of the evaluation,
                        he/she will receive remedial one-on-one training by a certified instructor until
                        proficiency is attained. A re-test will be administered following the remedial
                        training. If a member fails to attain a passing score, they will be scheduled to
                        receive additional remedial training on a separate date. A re-test will be
                        administered following this training. If the member fails to attain a passing
                        score after this third attempt, the Division Commander or Detective
                        Commander will be notified. The member will be restricted from carrying the
                        TASER until such time as he/she successfully completes a remedial training
                        course.



  Rev. 06/09/17
          Case 1:19-cv-00612-WES-PAS Document 30-3 Filed 03/08/21 Page 7 of 7 PageID #: 219
                                                                                                    GO-57I
                                                                                                 Page 7 of 7



VI.         PROVISIONS

            A.    Sworn members authorized and trained to carry the TASER shall place it on the gun
                  belt on the opposite side of the Division issued pistol. When wearing Division issued
                  raid vests, ballistic vests or plate carriers, members will carry the TASER in a location
                  that affords effective deployment, but NOT in the vicinity of their Division issued
                  pistol.

            B.    The TASER will not be worn on the uniform duty belt during ceremonial duties.

            C.    Division members authorized to carry the TASER shall conduct a maintenance
                  inspection of the unit at least once per shift as prescribed in training. Replacement air
                  cartridges and digital power magazines (DPM) will be maintained by the Firearms
                  Training Unit. Cartridges will be replaced after use or upon expiration date. A log will
 1.3.9e
                  be maintained by the Division Range Officer listing Division personnel and the
                  cartridge serial numbers they have been issued.

            D.    TASER units will be inspected, function checked, and approved for use by a qualified
                  Division TASER Instructor prior to issue to trained Division personnel. In the event of a
                  damaged or malfunctioning unit, Division personnel will immediately notify the
1.3.9c
1.3.9d            Division Range Officer. The subject TASER will be placed out of service and the air
                  cartridge removed. The Division Range Officer will coordinate collection of this TASER
                  and will issue a replacement unit, if available.

                                                           By Order of Colonel Assumpico



                                                           Ann C. Assumpico
                                                           Colonel
                                                           Superintendent




                                                                                                 Rev. 06/09/17
